Citation Nr: 1101535	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a myocardial infarction 
and coronary artery disease (CAD) to include as secondary to 
service-connected obstructive sleep apnea (OSA).

2.  Entitlement to service connection for diabetes mellitus type 
II to include as secondary to service-connected OSA.

3.  Entitlement to service connection for hypertension to include 
as secondary to service-connected OSA.

4.  Entitlement to service connection for a right ankle 
disability to include as secondary to service-connected bilateral 
pes planus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 
1975, August 1976 to August 1978, and from January 1983 to April 
1985.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and December 2006 rating decisions.


FINDINGS OF FACT

1.  Myocardial infarction and CAD were not shown during the 
Veteran's active duty service or for many years thereafter, and 
the most probative evidence indicates that the claimed disability 
is not causally related to his service-connected OSA.  

2.  Diabetes mellitus was not shown during the Veteran's active 
duty service or for many years thereafter, and the most probative 
evidence indicates that diabetes mellitus is not causally related 
to his service-connected OSA.  

3.  Hypertension was not shown during the Veteran's active duty 
service or for many years thereafter, and the most probative 
evidence indicates that hypertension is not causally related to 
his service-connected OSA.

4.  The Veteran is not shown to be suffering from a present right 
ankle disability.  




CONCLUSIONS OF LAW

1.  Myocardial infarction and CAD were not incurred in active 
duty service, may not be presumed to have been incurred in active 
service, and are not causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).

2.  Diabetes mellitus was not incurred in active duty service, 
may not be presumed to have been incurred in active service, and 
is not causally related to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Hypertension was not incurred in active duty service, may not 
be presumed to have been incurred in active service, and is not 
causally related to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

4.  A right ankle disability was not incurred in active duty 
service, and is not causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letters sent to 
the Veteran in May 2005 and August 2006 that fully addressed all 
three notice elements and was provided prior to the initial AOJ 
decisions in these matters.  The letters informed the Veteran of 
what evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, notice consistent with the Court's 
holding in Dingess was provided in August 2006.  Any defect as to 
the timing of this notice was cured because the RO readjudicated 
the claims originating from the November 2005 rating decision in 
a May 2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and 
private treatment records.  The Veteran was afforded VA medical 
examinations in connection with his claims.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, diabetes 
mellitus, and heart disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

Effective August 31, 2010, where a Veteran was exposed to an 
herbicide agent during active military, naval, or air service in 
the Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease during 
service:  chloracne, or any other acneform disease consistent 
with chloracne; type II diabetes (also known as Type II diabetes 
mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic 
heart disease, including, but not limited to, acute, subacute, 
and old myocardial infarction, atherosclerotic cardiovascular 
disease, including coronary artery disease (including coronary 
spasm) and coronary bypass surgery, and stable, unstable, and 
Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; 
Parkinson's disease; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea); all 
chronic B-cell leukemias (including, but not limited to, hairy-
cell leukemia and chronic lymphocytic leukemia); or soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  [NOTE 
(3):  For purposes of this section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.]

The foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary of VA has specifically determined that a presumption of 
service connection is warranted.  38 U.S.C.A. § 1116.

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection).

Discussion

Myocardial infarction and CAD

The service treatment records are silent as to myocardial 
infarction and CAD.  The Veteran suffered a myocardial infarction 
in 1995, approximately a decade after his separation from 
service.  He asserts that his service-connected OSA, which has 
been in effect since July 1986, caused his myocardial infarction 
and CAD.

The Veteran has submitted information obtained from the Internet 
indicating that OSA increased one's risk for developing coronary 
heart disease and other conditions.

In September 2006, the Veteran underwent a VA medical 
examination.  In the examination report, the examiner indicated 
that the Veteran did not have a history of congestive heart 
failure.  According to the examiner, there were no heart attacks 
or heart problems since 1995.  Due to his OSA, which began in 
service, the Veteran underwent an uvuloplasty in 1985, while 
still on active duty.  He started using a nasal continuous 
positive airway pressure (CPAP) machine in 1992.  The Veteran 
indicated that he was using the CPAP diligently.  Examination of 
the heart revealed regular rate and rhythm without murmurs, rubs, 
or gallops.  The examiner diagnosed CAD and commented that the 
Veteran did not have a cardiac event since 1995.  The examiner 
opined that CAD and OSA were considered separate conditions.  The 
examiner explained that untreated OSA could cause right-sided 
heart failure and edema, which the Veteran did not have.  As 
well, the examiner noted that the Veteran was compliant in 
treating his sleep apnea with his CPAP.  The examiner opined, 
therefore, that OSA did not likely cause his CAD and myocardial 
infarction.   

In September 2006, a private physician explained that the current 
state of sleep science did not allow him to establish causality 
between the Veteran's OSA and CAD with a history of a myocardial 
infarction.  The physician further stated that "given [the 
Veteran's] constellation of medical problems and the reported 
severity of OSA, there is a high probability that his 
hypertension, CAD, and the resulting myocardial infarction could 
be due to long-term untreated OSA."  The physician went on to 
say that clinically, it appeared that the Veteran was compliant 
in using his CPAP and that he was responding to it well.  The 
Board notes that the report indicates that with use of the CPAP, 
there was no snoring.  The Veteran, furthermore, reported 
refreshing sleep with the CPAP.  The Board notes that the Veteran 
has been using a CPAP since 1991 and with the current level of 
water since 2002.

A February 2008 private medical report indicated that the only 
risk factor present when the Veteran suffered his myocardial 
infarction was the presence of OSA.  The physician diagnosed CAD, 
and indicated that the Veteran had a low risk profile with the 
exception of OSA.  The physician asserted that the Veteran's OSA 
was, "more likely than not," a factor contributing to his CAD 
and history of myocardial infarction.

In March 2008, a sleep specialist from an Oregon clinic indicated 
that clinical studies have shown that OSA was associated with 
CAD.  Thus, the sleep specialist opined that OSA, more likely 
than not, played a causal role in the Veteran's CAD and 
myocardial infarction.

In April 2009, the Veteran was afforded another VA medical 
examination.  The VA examiner, a nurse practitioner, stated that 
according to the up-to-date research, the risk factors for CAD 
did not include OSA.  The examiner indicated that the research 
suggested that there was a strong correlation between 
longstanding untreated OSA CAD.  The examiner noted that the 
Veteran's OSA had been stable with the use of a CPAP.  The 
examiner noted that the Veteran's myocardial infarction and CAD, 
diagnosed in 1995, six years after hypertension was diagnosed.  
The examiner noted that hypertension was a known risk factor for 
CAD, in addition to the Veteran's age, ethnicity, and gender.  
The examiner emphasized that there was insufficient support for a 
causal relationship between OSA and CAD.  The examiner report was 
signed by a VA physician and reviewed by two others all of whom 
supported the examiner's conclusions.  

As stated, the Veteran suffered a myocardial infarction 
approximately a decade after service.  The service treatment 
records do not reflect the presence of heart disease or any other 
factor that would predispose the Veteran to a myocardial 
infarction.  Furthermore, CAD was not diagnosed until years after 
service.  The Board also notes that the record does not show that 
the Veteran served in Vietnam.  As such, service connection for a 
myocardial infarction and CAD cannot be granted on a direct or 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Veteran, indeed, does not assert entitlement to service 
connection for a myocardial infarction and CAD on a direct or 
presumptive basis.    Rather, the Veteran argued that his 
service-connected OSA brought on CAD and the myocardial 
infarction.  The Veteran is not competent to opine regarding the 
origins of cardiac problems, as he is not shown to possess the 
type of expertise that would be necessary to speak of such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The competent evidence of record is somewhat equivocal as to the 
origins of the Veteran's CAD and myocardial infarction.  With 
regard to that specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and in 
so doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (it is not error for the Board to 
favor the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

Initially, the Board finds the March 2008 opinion of the "sleep 
specialist" is less credible than those of the other examiners 
whose opinions are outlined above because his medical credentials 
are not specified.  The Board, therefore, has no way of knowing 
whether he is competent to offer medical opinions upon which the 
Board may rely.  Espiritu, supra.  

The September 2006 private medical opinion is not persuasive 
because it contains internal contradictions and is in conflict 
with other evidence of record.  Initially, the private physician 
stated that the current state of sleep science did not permit him 
to establish causality between the service-connected OSA and CAD 
with a history of myocardial infarction.  He went on to say that 
the Veteran's CAD with a history of myocardial infarction "could 
be" the result of long-term untreated OSA.  According to this 
physician's very own words, however, the Veteran was compliant 
with OSA treatment and responding well to it.  In sum, again, the 
internal contradictions within this opinion coupled with only 
speculation ("could be") as to whether the Veteran's OSA led to 
his CAD with a history of myocardial infarction renders this 
medical opinion unconvincing and the Board finds that it has no 
probative value.

The February 2008 private medical opinion indicating a nexus 
between the Veteran's OSA and CAD with a history of myocardial 
infarction is competent but not thorough.  For that reason, it is 
not credible.  The February 2008 private physician indicated that 
OSA was the only risk factor present when the Veteran suffered 
the myocardial infarction in 1995.  That is not the case, as 
hypertension was also present for some years before the 
myocardial infarction and CAD diagnosis.  The lack of 
comprehensiveness inherent in this opinion renders it 
unpersuasive in the Board's view.  See Nieves-Rodriguez, 22 Vet. 
App. 295, 304 (2008).

The VA examination reports outlined above are either authored or 
reviewed by physicians.  They are comprehensive, and detail the 
relevant facts in full.  Furthermore, they contain rationales for 
findings contained therein.  For these reasons, the Board will 
rely exclusively on the opinions offered in the September 2006 
and April 2009 VA medical examination reports.  Both of these 
medical opinions reflect no nexus between the CAD with a history 
of myocardial infarction and the service-connected OSA.  As such, 
service connection for CAD with a history of myocardial 
infarction on a secondary basis is not warranted.  38 C.F.R. 
§ 3.310.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Diabetes mellitus 

In November 1986, the Veteran underwent a VA medical examination.  
At that time, a blood analysis revealed that blood glucose levels 
were within normal limits.  

Diabetes mellitus was not diagnosed in service; indeed, it was 
diagnosed in December 2004, when blood sugar levels were found to 
be elevated.  

In September 2006, the Veteran was afforded a VA diabetes 
mellitus examination.  According to the examination report, the 
Veteran started taking medication as soon as his diabetes 
mellitus was diagnosed.  The examiner diagnosed diabetes mellitus 
type two and indicated that the condition had its onset in late 
2004.

A September 2006 private medical statement notes a history of 
diabetes type two.  The examiner stated that it is fair to say 
that his sleep-disordered breathing may have exacerbated an 
underlying predisposition to diabetes but he could not prove that 
with certainty.  

In April 2009, the Veteran was afforded another VA diabetes 
mellitus examination.  In the examination report, the examiner 
indicated that OSA was not a risk factor for the development of 
diabetes mellitus type two.  The examiner indicated that there 
was an inconclusive showing of an increased incidence of diabetes 
mellitus type two and longstanding untreated OSA.  The examiner 
diagnosed diabetes mellitus type two and indicated that based on 
the research, there was only a suggestion of a causal 
relationship between OSA and diabetes mellitus.  The examiner 
noted that the current research was inconclusive and that there 
was insufficient support in the research to determine a causal 
relationship between OSA and diabetes mellitus.  The Board notes 
that the April 2009 VA examination was conducted by a geriatric 
nurse practitioner.  The examination report was signed by a VA 
physician and was reviewed by two others.

The evidence reflects that the Veteran has been diligent in 
treating his OSA and that treatment has been successful.

The Veteran submitted information obtained from the Internet 
regarding a connection between OSA and diabetes mellitus.

Initially, because the record does not reflect service in 
Vietnam, service connection for diabetes mellitus type two is not 
available presumptively based on Vietnam service during the 
Vietnam era.  38 C.F.R. §§ 3.307, 3.309(e).  Similarly, because 
many years elapsed between service and the initial diagnosis of 
diabetes mellitus in late 2004, service connection is not 
available presumptively as a chronic disease.  38 C.F.R. 
§§ 3.307, 3.309(a).  

Next, the Board concludes that service connection for diabetes 
mellitus type two is not warranted on a direct basis, as the 
Veteran does not allege, and the evidence does not show a nexus 
between the current diabetes mellitus and service.  38 C.F.R. 
§ 3.303.

The Veteran contends that his diabetes mellitus is a result of 
his service-connected OSA.  The Board cannot rely on the 
Veteran's assertions in this regard because he is not shown to 
possess the type of medical expertise that would be necessary to 
opine regarding the origins of diabetes mellitus.  Espiritu, 
supra.  The Board further notes that it cannot rely on the 
Internet information provided by the Veteran because it is not 
specific to the Veteran and the Board has no means by which to 
judge the credibility of information gleaned from the Internet.  
The submissions provide medical information that is very general 
in nature and does not address the specific facts of the 
veteran's claim before the Board.  As this generic medical 
journal or treatise evidence does not specifically state an 
opinion as to the relationship between the Veteran's current 
diabetes mellitus and service, or to his service-connected sleep 
apnea, it is insufficient to establish the element of medical 
nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The competent medical evidence shows no nexus between the 
Veteran's diabetes mellitus type two and OSA.  As apparent from 
the VA examination reports detailed above, research showing a 
link between OSA and diabetes mellitus type two was inconclusive.  
Furthermore, the research cited presupposes longstanding 
untreated OSA.  The Veteran's OSA is longstanding but not 
untreated.  Indeed, treatment has been characterized as 
successful.  Thus, the research results would not benefit the 
Veteran even if shown to be accurate.  Because there is no 
competent medical evidence of a connection between the Veteran's 
diabetes mellitus type two and OSA, service connection for 
diabetes mellitus type two on a secondary basis is denied.  
38 C.F.R. § 3.310.

To the extent that the September 2006 private medical statement 
attempted to link sleep apnea to diabetes, that opinion is merely 
speculative, as conceded by the examiner himself by noting that 
he could not prove that theory with certainty.  As such that 
opinion has no probative value.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim). 

As stated, the Board has relied upon evidence contained in the 
service treatment records, post service medical treatment 
records, and the VA medical examination reports cited above.  The 
Board has not found credible the Veteran's assertions and 
Internet evidence regarding a link between OSA and diabetes 
mellitus type II.  The Board reminds the Veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Hypertension 

Hypertension did not manifest in service.  In November 1986, the 
Veteran underwent a VA medical examination.  At that time, blood 
pressure was normal.

On September 2006 VA medical examination, the Veteran indicated 
that hypertension was diagnosed in 1995.  The examiner noted that 
the Veteran's hypertension was well controlled.  The examiner 
diagnosed hypertension and indicated that it was likely essential 
hypertension.  

In September 2006, a private physician indicated that there was a 
high probability that the Veteran's hypertension was due to long-
term untreated OSA.  The physician went on to say that 
clinically, it appeared that the Veteran was compliant in using 
his CPAP and that he was responding to it well.  The Board notes 
that the report indicates that with use of the CPAP, there was no 
snoring.  The Veteran, furthermore, reported refreshing sleep 
with the CPAP.  

The Veteran submitted Internet information indicating that OSA 
could cause hypertension.

On VA examination in April 2009, the Veteran reported that 
hypertension was diagnosed in 1989.  On examination, blood 
pressure was within normal limits.  The examiner explained that 
there was a suggested correlation between hypertension and OSA 
but, based on the research, the examiner indicated that it was 
'lees likely than not" that there was a direct causal connection 
between OSA and hypertension in the case of the Veteran.  The 
examiner explained that there was insufficient support in the 
research for the proposition that OSA caused hypertension.  The 
examiner report was signed by a geriatric nurse practitioner, and 
it was reviewed by three VA physicians.

Initially, presumptive service connection for hypertension is not 
warranted, because whether it was diagnosed in 1989 or 1995, it 
manifested more than a year following separation.  38 C.F.R. 
§§ 3.307, 3.309(a).  Moreover, direct service connection is not 
warranted, because the Veteran's hypertension was not present in 
service, and there is no competent medical evidence showing a 
nexus between present hypertension and service.  38 C.F.R. 
§ 3.303.  The Board emphasizes, that the Veteran himself does not 
assert entitlement to direct service connection for hypertension.  
Rather, he argues that it is secondary to OSA, a service-
connected disability.

The Veteran does not possess any medical expertise.  As such, the 
Board cannot rely on his representations regarding a link between 
his hypertension and the service-connected OSA.  Espiritu, supra.  
Furthermore, the Board recognizes that evidence gathered from the 
Internet points to a connection between OSA and hypertension.  
This evidence does not persuade the Board because it is general 
and not specific to the Veteran.  Moreover, the Board has no way 
to determine the credibility of information garnered from the 
Internet.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board does not find the September 2006 private medical 
examination report persuasive due to the internal contradictions 
it contains.  It states that there is a high probability that 
hypertension could be due to long-term untreated OSA but then 
indicates that the Veteran is complaint with OSA treatment, which 
has been successful and has eliminated snoring.  The evidence 
shows that in fact the Veteran's OSA was diagnosed in service in 
1984 and he received treatment for that disorder at that time in 
service.  As such, the rational for the opinion is based on an 
inaccurate factual basis and the Board finds that it was no 
probative value.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated account 
is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  The Board is well within its right to reject evidence 
favorable to Veteran if it explains its reasons for doing so.  
Timberlake, supra; Gabrielson, supra.

The credible and competent evidence of record contained in the VA 
examination reports cited above points to essential hypertension 
for which there is no known cause.  As well, the competent 
evidence militates against a finding that OSA caused or 
contributed to the Veteran's hypertension.  As such service 
connection for hypertension on a secondary basis is denied.  
38 C.F.R. § 3.310.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the entirety of the competent medical 
evidence reflects that the Veteran's hypertension is not the 
result of service-connected OSA or directly related to service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Right ankle disability 

A right ankle injury was not incurred in service.  The record 
contains little evidence regarding the right ankle.

On VA orthopedic examination in April 2009, the Veteran reported 
increasing bilateral ankle stiffness.  Objectively, the examiner 
noted a mild antalgic gait with 10 degree valgus angulations of 
his bilateral Achilles tendons.  The examiner observed mild 
bilateral pes planus and mild bilateral hallus valgus and bunion 
formation.  Palpation revealed only mild right ankle tenderness.  
There was no laxity.  The examiner diagnosed a normal right 
ankle.  The examiner opined that the Veteran's right ankle was 
normal and that there was no right ankle disability associated 
with the service-connected pes planus.  

At the outset, the Board acknowledges the Veteran's right ankle 
tenderness.  Pain alone without an underlying disability, 
however, does not constitute a disability for which service 
connection is warranted.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without 
an underlying disorder, cannot be service connected).

The Veteran is competent to report readily observable symptoms, 
and the Board finds credible his assertions of right ankle pain.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Because, however, there is no currently 
diagnosed right ankle disability, service connection for the 
claimed disorder must be denied.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.



(CONTINUED ON NEXT PAGE)






ORDER

Service connection for CAD and myocardial infarction is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a right ankle disability is denied.



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


